IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46624

STATE OF IDAHO,                                 )
                                                )   Filed: July 24, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
REYNEL DAVID GARCIA,                            )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minodoka County. Hon. Jonathan P. Brody, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before HUSKEY, Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Reynel David Garcia pled guilty to felony driving under the influence. I.C. §§ 18-8004
and 18-8005(6). The district court sentenced Garcia to a unified term of ten years, with a
minimum period of confinement of four years. Garcia filed an I.C.R. 35 motion, which the
district court denied. Garcia appeals, arguing that the district court erred in denying his motion
for reduction of sentence.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). On appeal, Garcia
acknowledges that he did not submit any new information with his Rule 35 motion.
Accordingly, we conclude no abuse of discretion has been shown. Therefore, the district court’s
order denying Garcia’s Rule 35 motion is affirmed.




                                              2